DETAILED ACTION
This action is responsive to the amendments filed on 2/14/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 2/14/2022, with respect to the previous rejections under 35 U.S.C. 101 have all been fully considered and are persuasive in view of Applicant’s filed amendments.  Thus, said rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1 and 9; the present invention is directed to a FBMC/OQAM signal modulator apparatus and method, where the claim language sets forth specific steps/functions and circuitry (as applicable) to perform/implement the various novel and non-obvious aspects of the allowed invention.  The limitations of the independent claims as filed by Applicant on 2/14/2022 are each incorporated by reference into this section of this Office action.
	The closest prior art of record, Choi et al. (US 2019/0052500: previously cited), shows a similar FBMC/OQAM signal modulator apparatus and method thereof (see at least figs. 2 and 3a/b: note FBMC/OQAM is stated throughout the reference, e.g. see [0007] and [0051-0052]), to modulate an FBMC/OQAM signal from a binary stream (figs. 2 and 3a/b: the binary data stream is QAM modulated and then output to the each of the precoder DFT units 111 and 112), 
	the FBMC/OQAM modulator (previously addressed) comprising at least one QAM mapper to map said binary stream into at least one time domain representation of complex symbols (figs. 2 and 3a/b: the QAM modulation/mapping is implemented before the DFT units and thus the QAM modulation/mapping is implemented in ‘time domain’, further QAM symbols are by technical definition ‘complex symbols’ (which is further evident by the ‘real’ and ‘imaginary’ specific operations of units 121+123 and 122+124), 
	a first transmission chain and a second transmission chain (figs. 2 and 3a/b: the first chain is mapped to the top path (including DFT 111) while the second chain is mapped to the bottom path (including DFT 112)), each transmission chain comprising (addressed below): 
		a precoder (figs. 2 and 3a/b: at least DFT units 111 and 112 as well as units 121+122 and 123+124 for two different chains are mapped to the claimed precoder (for two respective Tx chains)) configured to precode a first, and respectively a second, set of symbols obtained from the said complex symbols into a frequency domain representation of real, respectively imaginary, samples (figs. 2 and 3a/b: at least DFT units 111 and 112 as well as units 121+122 and 123+124 for two different chains are mapped to the claimed precoder (for two respective Tx chains): which individually output and process Real and Imaginary parts/samples of the complex QAM symbols in the frequency domain (note the DFT performs time domain to frequency domain conversion)), 
		a phase rotator configured to apply phase shifts to the samples (figs. 2 and 3a/b: at least phase shifters 131+132 and 133+134 are applied to the respective Real and Imaginary samples/parts within each of the two Tx chains), and 
		an FBMC modulator configured to modulate the output of the phase rotator into a time domain representation of an FBMC symbol (figs. 2 and 3a/b: respective IDFT units 171 and 181 meet these limitation),  
		the FBMC/OQAM modulator further comprising an adder to sum the output of the first transmission chain with a delayed version of the output of the second transmission chain (figs. 2 and 3a/b: adders/summers 175 and 185 meet these limitation when cross-chain switching is implemented.  Also note the delays 174 and 184 which occur before the adders/summers 175 and 185).

Allowable subject matter (below):
	However, the prior art of record (including but not limited to the Choi et al. reference), fail(s) to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations (addressed below with emphasis added):

1.	An FBMC/OQAM modulator, to modulate an FBMC/OQAM signal from a binary stream, the FBMC/OQAM modulator comprising at least one QAM mapper to map said binary stream into at least one time domain representation of complex symbols, a first transmission chain and a second transmission chain, each transmission chain comprising: 
	a precoder configured to transpose a first, and respectively a second, set of symbols obtained from the said complex symbols into a frequency domain representation of real, respectively imaginary, samples, 
	a phase rotator configured to apply a phase quadrature keying to the samples that output the decoder, and 
an FBMC modulator configured to modulate the output of the phase rotator into a time domain representation of an FBMC symbol, 
	the FBMC/OQAM modulator further comprising an adder to sum the output of the first transmission chain with a delayed version of the output of the second transmission chain, wherein the FBMC/OQAM modulator is further configured to insert guard interval sequences into the binary stream that input the QAM mapper, or into the symbols in the time domain representation processed by the precoders.

	The allowable subject matter of independent claim 9 is substantially similar to the independent claim 1, as addressed supra.
	The Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized portions (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding parent claim(s) (and/or their own respectively required limitations).  Claims 1-9 and 11 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-9 and 11 are allowed (as addressed above). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        3/12/2022